DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent No. 8,298,740.
Claim 1, Kim teaches a particle conveying device Fig. 2 comprising: a storage portion 100 that stores pressure sensitive adhesive particles that contain at least a binder resin C17 L8-25, have a pressure-induced phase transition property, and have a sulfur content in a range of 0.1 mass % or more and 0.5 mass % or less relative to the entire pressure sensitive adhesive particles as measured by X-ray fluorescence C5 L50-60; and a conveying member 120 that is disposed in the storage portion 100 and rotates about a shaft 112 that extends in one direction inside the storage portion 100 to thereby convey the pressure sensitive adhesive particles in a direction along the shaft 112 inside the storage portion 100 Fig. 1. Kim does not specify the exact adhesive particle (toner), but it would be obvious to one of ordinary skill for Kim to be capable to convey various toners at various specifications (percentage of mass or temperature).
Claim 2, Kim teaches the conveying member is a film auger 112 C15 L20-45.
Claim 3, Kim teaches the conveying member is a coil auger 105 C15 L10-20.
Claim 4, Kim teaches a loosening member 114 that loosens the pressure sensitive adhesive particles conveyed by the conveying member 120, the loosening member 114 being disposed on a downstream side of the conveying member 120 in a conveying direction Fig. 1.
Claim 5, Kim teaches the pressure sensitive adhesive particles have at least two glass transition temperatures, and a difference between the lowest glass transition temperature and the highest glass transition temperature is 30° C. or more C15 L55-65. Kim does not specify the exact adhesive particle (toner), but it would be obvious to one of ordinary skill for Kim to be capable to convey various toners at various specifications (percentage of mass or temperature).
Claim 6, Kim teaches the binder resin contains a styrene resin that contains a styrene and another vinyl monomer as polymerization components, and a (meth)acrylate resin that contains at least two (meth)acrylates as polymerization components, wherein a mass ratio of the (meth)acrylates relative to a total of the polymerization components of the (meth)acrylate resin is 90 mass % or more C17 L8-25. Kim does not specify the exact adhesive particle (toner), but it would be obvious to one of ordinary skill for Kim to be capable to convey various toners at various specifications (percentage of mass or temperature).
Claim 7, Kim teaches an image forming unit Fig. 1 that forms an image by using the pressure sensitive adhesive particles conveyed by the particle conveying device C1 L50-65.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS